PROVOSTY, J.
Some hogs were impounded, and the owner brought suit before the magistrate against the mayor and the town marshal for their release. The magistrate thought the impounding proceedings were irregular, and ordered the hogs released. It seems that the town marshal had. delegated the powers confided to him by the town ordinance for the impounding of hogs to two little boys, which the magistrate considered to be irregular — these powers having been confided to the officer to be exercised by himself in person, and not by deputy; also that the hogs were inoffensive, unsuspecting country porkers, which these youthful myrmidons of the town marshal had enticed or invited into the town by spreading their path with corn, which the magistrate considered to be unwarranted. The magistrate’s reasons for judgment are in the record. They show that the judgment was based exclusively upon the above considerations, and not upon the illegality or unconstitutionality of the ordinance under which the impounding took place. Our attention is called to this fact, and to our not having jurisdiction of the case. Inasmuch as this court could have had jurisdiction of the case only if the illegality or unconstitutionality of the ordinance in question had been involved, it is evident we must dismiss the appeal for want of jurisdiction. The appeal is accordingly dismissed.